        Case 5:17-cv-00072-BLF Document 595 Filed 04/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

Date: 4/30/2020                 Time: 1:30 – 4:55           Judge: BETH LABSON FREEMAN
                                Total Time: 3 Hrs 25 Mins
Case No.: 5:17-cv-00072-BLF     Case Name: Finjan, Inc. v. Cisco Systems Inc.

Attorney for Plaintiff: Juanita Brooks, Roger Denning, Frank Albert, Aamir Kazi, Megan
Chacon, Nicole Williams via Zoom Webinar
Attorney for Defendant: Woody Jameson, Matthew Gaudet, Robin McGrath, David Dotson,
Alice Snedeker via Zoom Webinar

Deputy Clerk: Tiffany Salinas-Harwell             Court Reporter: Irene Rodriguez


                                        PROCEEDINGS

PRETRIAL CONFERENCE HELD

Jury Trial dates reset:
Jury Selection and Trial set for 6/22/2020 at 9:00 AM

JURY SELECTION
          One Page Hardship Questionnaire and Case Questionnaire – Hardship Excusal
          Jury Panel – 50 Jurors
          8 Jurors to be Seated (Subject to change) – 3 Peremptory Challenges each side

VOIR DIRE/OPENING/CLOSING STATEMENTS
          Voir Dire – TBD
          Opening Statements – 45 Minutes Each Side
          Closing Statements – 1 Hour 30 Minutes Each Side

TRIAL SCHEDULE
          18 Hours Trial Time Each Side
          Jury Available for 3 weeks from First Day of Trial


MOTIONS IN LIMINE
          Motions in Limine – Rulings Stated on the Record

///


                                                                           Courtroom Deputy to the
                                                                     Honorable Beth Labson Freeman
